 



Exhibit 10.2
SUNRISE SENIOR LIVING, INC.
[YEAR] STOCK OPTION [AND RESTRICTED STOCK] PLAN
STOCK OPTION AGREEMENT

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                                      Page   1.   GRANT OF OPTION     1   2.  
PRICE     1   3.   EXERCISE OF OPTION     1  
 
      3.1   Time of Exercise of Option     2  
 
      3.2   Exercise by Optionee     2  
 
      3.3   Limitations on Exercise of Option     2  
 
      3.4   Reduction in Number of Shares Subject to Option     2   4.   METHOD
OF EXERCISE OF OPTION     2   5.   LIMITATIONS ON TRANSFER     3   6.   RIGHTS
AS STOCKHOLDER     3   7.   EFFECT OF CHANGES IN CAPITALIZATION     3  
 
      7.1   Changes in Shares     3  
 
      7.2   Reorganization in Which the Company Is the Surviving Entity     3  
 
      7.3   Reorganization in Which the Company Is Not the Surviving Company or
       
 
          Sale of Assets or Stock     4  
 
      7.4   Adjustments     4   8.   GENERAL RESTRICTIONS     4   9.  
DISCLAIMER OF RIGHTS     5   10.   WITHHOLDING     5   11.   CAPTIONS     5  
12.   SEVERABILITY     5   13.   INTERPRETATION OF THIS OPTION AGREEMENT     5  
14.   GOVERNING LAW     5   15.   GRANT DATE     5   16.   BINDING EFFECT     6
  17.   NOTICE     6   18.   ENTIRE AGREEMENT     6  

-i-



--------------------------------------------------------------------------------



 



SUNRISE SENIOR LIVING, INC.
[YEAR] STOCK OPTION [AND RESTRICTED STOCK] PLAN
STOCK OPTION AGREEMENT
     This Stock Option Agreement (the “Option Agreement”) is made as of the
___day of ____, ____, by and between Sunrise Senior Living, Inc. (the “Company”)
and ________, a ____of the Company (the “Optionee”).
     WHEREAS, the Board of Directors of the Company (the “Board”) has duly
adopted, and the stockholders of the Company have duly approved, the Sunrise
Senior Living, Inc. [Year] Stock Option [and Restricted Stock] Plan (the
“Plan”), which Plan authorizes the Company to grant to eligible individuals
options for the purchase of shares of the Company’s common stock, par value $.01
per share (the “Stock”); and
     WHEREAS, the Company has determined that it is desirable and in its best
interests to grant to the Optionee, pursuant to the Plan, an option to purchase
a certain number of shares of Stock, in order to provide the Optionee with an
incentive to advance the interests of the Company and any subsidiary thereof
within the meaning of Rule 405 of Regulation C under the Securities Act of 1933,
as amended (with the term “person” as used in such Rule 405 being defined as in
Section 2(2) of such Act) (a “Subsidiary”), all according to the terms and
conditions set forth herein;
     NOW, THEREFORE, in consideration of the mutual promises and covenants
contained herein, the parties hereto do hereby agree as follows:
     1. GRANT OF OPTION.
     Subject to the terms of the Plan (the terms of which are incorporated by
reference herein), the Company hereby grants to the Optionee the right and
option (the “Option”) to purchase from the Company, on the terms and subject to
the conditions hereinafter set forth, ________shares of Stock. This Option shall
not constitute an incentive stock option within the meaning of section 422 of
the Internal Revenue Code of 1986, as amended (the “Code”).
     2. PRICE.
     The purchase price (the “Option Price”) for the shares of Stock subject to
the Option granted by this Option Agreement is $________per share (the Fair
Market Value on the Grant Date).
     3. EXERCISE OF OPTION.
     Except as otherwise provided herein, the Option granted pursuant to this
Option Agreement shall be subject to exercise as follows:

-1-



--------------------------------------------------------------------------------



 



     3.1 Time of Exercise of Option.
     The Optionee may exercise the Option (subject to the limitations on
exercise set forth in the Plan or in this Option Agreement relating to such
Option), ________and prior to the close of business on the tenth anniversary of
the Grant Date. The Option may be exercisable, in whole or in part, at any time
and from time to time, prior to the termination of the Option; provided, that no
single exercise of the Option shall be for less than 100 shares, unless the
number of shares purchased is the total number at the time available for
purchase under this Option.
     3.2 Exercise by Optionee.
     During the lifetime of the Optionee, only the Optionee (or, in the event of
the Optionee’s legal incapacity or incompetency, the Optionee’s guardian or
legal representative) may exercise the Option.
     3.3 Limitations on Exercise of Option.
     In no event may the Option be exercised, in whole or in part, after
10 years following the date upon which the Option is granted, as set forth in
Section 15 below, or after the occurrence of an event referred to in Section 7
below which results in termination of the Option. In no event may the Option be
exercised for a fractional Share.
     3.4 Reduction in Number of Shares Subject to Option.
     The number of shares which may be purchased upon exercise of the Option
pursuant to this Section shall be reduced by the number of shares previously
purchased upon exercise of the Option pursuant to this Section.
     4. METHOD OF EXERCISE OF OPTION.
     The Option may be exercised to the extent that shares have become
exercisable hereunder by delivery to the Company on any business day, at its
principal office addressed to the attention of the Secretary of the Company, of
written notice of exercise, which notice shall specify the number of shares for
which the Option is being exercised. Such notice shall be accompanied by an
amount equal to the Exercise Price of such shares, in the form of any one or
combination of the following: cash or cash equivalents, or shares of Stock
valued at Fair Market Value in accordance with the Plan. If shares of Stock that
are acquired by the Optionee through exercise of an Option or an option issued
under an Other Plan are surrendered in payment of the Exercise Price of Options,
the Stock surrendered in payment must have been held by the Optionee for more
than six months at the time of surrender. However, payment in full of the
Exercise Price need not accompany the written notice of exercise provided the
notice of exercise directs that the Stock certificate or certificates for the
shares for which the Option is exercised be delivered to a licensed broker
acceptable to the Company as the agent for the Optionee and, at the time such
Stock certificate or certificates are delivered, the broker tenders to the
Company cash (or cash equivalents acceptable to the Company) equal to the
Exercise Price.

-2-



--------------------------------------------------------------------------------



 



     5. LIMITATIONS ON TRANSFER.
     The Option is not transferable by the Optionee, other than by will or the
laws of descent and distribution in the event of death of the Optionee and shall
not be pledged or hypothecated (by operation of law or otherwise) or subject to
execution, attachment or similar processes.
     6. RIGHTS AS STOCKHOLDER.
     Neither the Optionee nor any executor, administrator, distributee or
legatee of the Optionee’s estate shall be, or have any of the rights or
privileges of, a stockholder of the Company in respect of any shares
transferable hereunder unless and until such shares have been fully paid and
certificates representing such shares have been endorsed, transferred and
delivered, and the name of the Optionee (or of such personal representative,
administrator, distributee or legatee of the Optionee’s estate) has been entered
as the stockholder of record on the books of the Company.
     7. EFFECT OF CHANGES IN CAPITALIZATION.
     7.1 Changes in Shares.
     If the number of outstanding shares of Stock is increased or decreased or
changed into or exchanged for a different number or kind of shares or other
securities of the Company on account of any recapitalization, reclassification,
stock split-up, combination of shares, exchange of shares, stock dividend or
other distribution payable in capital stock, or other increase or decrease in
such shares effected without receipt of consideration by the Company, occurring
after the date the Option is granted, the number and kind of shares for which
Options are outstanding shall be adjusted proportionately and accordingly so
that the proportionate interest of the Optionee immediately following such event
shall, to the extent practicable, be the same as immediately prior to such
event. Any such adjustment in the Option shall not change the aggregate Option
Price payable with respect to shares subject to the unexercised portion of the
Option outstanding but shall include a corresponding proportionate adjustment in
the Option Price per share.
     7.2 Reorganization in Which the Company Is the Surviving Entity.
     Subject to Section 7.3 of this Section, if the Company shall be the
surviving entity in any reorganization, merger or consolidation of the Company
with one or more other entities, the Option shall pertain to and apply to the
securities to which a holder of the number of shares subject to the Option would
have been entitled immediately following such reorganization, merger or
consolidation, with a corresponding proportionate adjustment of the Option Price
per share so that the aggregate Option Price thereafter shall be the same as the
aggregate Option Price of the shares remaining subject to the Option immediately
prior to such reorganization, merger or consolidation.

-3-



--------------------------------------------------------------------------------



 



     7.3 Reorganization in Which the Company Is Not the Surviving Company or
Sale of Assets or Stock.
     Upon the dissolution or liquidation of the Company, or upon a merger,
consolidation or reorganization of the Company with one or more other Companies
in which the Company is not the surviving Company, or upon a sale of
substantially all of the assets of the Company to another Company, or upon any
transaction (including, without limitation, a merger or reorganization in which
the Company is the surviving Company) approved by the Board which results in any
person or entity owning 80 percent or more of the combined voting power of all
classes of stock of the Company, the Option shall terminate, except to the
extent provision is made in writing in connection with such transaction for the
assumption of the Option, or for the substitution for the Option of a new option
covering the stock of a successor Company, or a parent or subsidiary thereof,
with appropriate adjustments as to the number and kinds of shares and Option
Prices, in which event the Option shall continue in the manner and under the
terms so provided. In the event of any such termination of the Option, the
Optionee shall have the right immediately prior to the occurrence of such
termination and during such period occurring prior to such termination as the
Board in its sole discretion shall determine and designate, to exercise the
Option. The Board shall send written notice of an event that will result in such
a termination to the Optionee not later than the time at which the Company gives
notice thereof to its stockholders.
     7.4 Adjustments.
     Adjustments specified in this Section 7 relating to shares of Stock or
securities of the Company shall be made by the Board, whose determination in
that respect shall be final, binding and conclusive. No fractional shares of
Stock or units of other securities shall be issued pursuant to any such
adjustment, and any fractions resulting from any such adjustment shall be
eliminated in each case by rounding downward to the nearest whole share or unit.
     8. GENERAL RESTRICTIONS.
     The Company shall not be required to sell or issue any shares of Stock
under the Option if the sale or issuance of such shares would constitute a
violation by the Optionee or by the Company of any provision of any law or
regulation of any governmental authority, including without limitation any
federal or state securities laws or regulations. Specifically in connection with
the Securities Act of 1933, as amended (the “1933 Act”), upon exercise of the
Option, unless a registration statement under the 1933 Act is in effect with
respect to the shares of Stock covered by such Option, the Company shall not be
required to sell or issue such shares unless the Board has received evidence
satisfactory to the Board that the Optionee may acquire such shares pursuant to
an exemption from registration under the 1933 Act. Any determination in this
connection by the Board shall be final, binding, and conclusive. The Company
may, but shall in no event be obligated to, register any securities covered by
the Option pursuant to the 1933 Act. The Company shall not be obligated to take
any affirmative action in order to cause the exercise of the Option or the
issuance of shares of Stock pursuant thereto to comply with any law or
regulation of any governmental authority. As to any jurisdiction that expressly
imposes the requirement that the Option shall not be exercisable unless and
until the shares covered by the Option are registered or are subject to an
available exemption from registration, the exercise of

-4-



--------------------------------------------------------------------------------



 



the Option (under circumstances in which the laws of such jurisdiction apply)
shall be deemed conditioned upon the effectiveness of such registration or the
availability of such an exemption.
     9. DISCLAIMER OF RIGHTS.
     No provision in this Option Agreement shall be construed to confer upon the
Optionee the right to continue as a member of the Board or to interfere in any
way with the right of the Company to terminate such relationship.
     10. WITHHOLDING.
     The Company shall have the right to withhold, or require an Optionee to
remit to the Company, an amount sufficient to satisfy any applicable federal,
state or local withholding tax requirements imposed with respect to exercise of
Options. To the extent permissible under applicable tax, securities and other
laws, the Optionee may satisfy a tax withholding requirement by directing the
Company to apply shares of Stock to which the Optionee is entitled as a result
of the exercise of an Option to satisfy withholding requirements under this
Section 10.
     11. CAPTIONS.
     The use of captions in this Option Agreement is for the convenience of
reference only and shall not affect the meaning of any provision of such Option
Agreement.
     12. SEVERABILITY.
     If any provision of the Plan or this Option Agreement shall be determined
to be illegal or unenforceable by any court of law in any jurisdiction, the
remaining provisions thereof and hereof shall be severable and enforceable in
accordance with their terms, and all provisions shall remain enforceable in any
other jurisdiction
     13. INTERPRETATION OF THIS OPTION AGREEMENT.
     All decisions and interpretations made by the Board with regard to any
question arising under the Plan or this Option Agreement shall be binding and
conclusive on the Company and the Optionee and any other person entitled to
exercise the Option as provided for herein. In the event that there is any
inconsistency between the provisions of this Option Agreement and of the Plan,
the provisions of the Plan shall govern.
     14. GOVERNING LAW.
     This Option Agreement is executed pursuant to and shall be governed by the
laws of the State of Delaware (but not including the choice of law rules
thereof).
     15. GRANT DATE.
     The Grant Date of this Option is __________.

-5-



--------------------------------------------------------------------------------



 



     16. BINDING EFFECT.
     Subject to all restrictions provided for in this Option Agreement and by
applicable law relating to assignment and transfer of this Option Agreement and
the option provided for herein, this Option Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective heirs,
executors, administrators, successors, and assigns.
     17. NOTICE.
     Any notice hereunder by the Optionee to the Company shall be in writing and
shall be deemed duly given if mailed or delivered to the Company at its
principal office, addressed to the attention of the Corporate Secretary, or if
so mailed or delivered to such other address as the Company may hereafter
designate by notice to the Optionee. Any notice hereunder by the Company to the
Optionee shall be in writing and shall be deemed duly given if mailed or
delivered to the Optionee at the address specified below by the Optionee for
such purpose, or if so mailed or delivered to such other address as the Optionee
may hereafter designate by written notice given to the Company.
     18. ENTIRE AGREEMENT.
     This Option Agreement and the Plan together constitute the entire agreement
and supersede all prior understandings and agreements, written or oral, of the
parties hereto with respect to the subject matter hereof. Neither this Option
Agreement nor any term hereof may be amended, waived, discharged or terminated
except by a written instrument signed by the Company and the Optionee; provided,
however, that the Company unilaterally may waive any provision hereof in writing
to the extent that such waiver does not adversely affect the interests of the
Optionee hereunder, but no such waiver shall operate as or be construed to be a
subsequent waiver of the same provision or a waiver of any other provision
hereof.

-6-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed this Option
Agreement, or caused this Option Agreement to be duly executed on their behalf,
as of the day and year first above written.

     
ATTEST:
  SUNRISE SENIOR LIVING, INC.
 
   
______________________________
  By:________________________
 
   

  Title:_______________________
 
   

  OPTIONEE:
 
   

  ___________________________

  [Name]
 
   

  ADDRESS FOR NOTICE TO
OPTIONEE:
 
   

  ___________________________

  Number               Street
 
   

  ___________________________

  City State          Zip Code

-7-